Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Cancelled Claims
     Claims 4 and 9 have been cancelled.


                                                          Allowed Claims

     Claims 1-3, 5, 10-15, 21 and 25 are allowed by amendment to claim 1 received 3-1-2021.

     Claims 6, 8, 22 and 26 are allowed by amendment to claim 6 which teaches, “…  the assist unit makes corrections in a manner that expands the third area, and executes the drive assistance in the fourth area  which is the corrected third area.”

      Claim 7, 23, 24 and 27 are allowed by amendment which teaches, “… “… the assist unit makes correction in a manner that expands the fifth area, and executes the drive assistance in the sixth area which is the corrected fifth area.”


Claim 17 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…  the assist unit makes corrections in a manner that expands the firth area, and executes the predetermined drive assistance in the sixth area which is the corrected fifth area.”

     Claim 18 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…  an obstacle detection unit that detects, from the captured image, presence or absence of an obstacle that hinders capture of the intersecting road… in the presence of the obstacle that hinders capture of the intersection road, the assist unit executes the drive assistance in the absence of the obstacles, and  the assist unit makes correction in a manner that expands the first area and executed the drive assistance in the second area which is the corrected first area.”

Claim 19 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… the assist unit makes correction in a manner that expands  the third area, and executes the drive assistance in the fourth area which is the corrected third area.”

     Claim 20 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… the assist unit makes corrections in a manner that expands the fifth 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664